Citation Nr: 9901905	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-37 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia with depression, for the period from August 1, 
1995 to August 28, 1997, and to an evaluation in excess of 70 
percent thereafter.

2.  Entitlement to an effective date earlier than August 29, 
1997, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to June 
1962.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claims on appeal.  A 
rating decision in May 1995 confirmed and continued a 50 
percent evaluation for schizophrenic reaction, 
undifferentiated type.  In August 1995, the RO granted a 
temporary 100 percent evaluation under 38 C.F.R. § 4.29, for 
a period of hospitalization in excess of 21 days.  Following 
the period of hospitalization, the 50 percent evaluation was 
resumed.  The veteran's notice of disagreement (NOD) was 
received by the RO in October 1995, and his substantive 
appeal was submitted and received in November 1995.  

The case was remanded in March 1997 for additional 
development.  During the course of the appeal, in December 
1997, the RO increased the evaluation for schizophrenic 
reaction, undifferentiated type with depression, to 70 
percent, and also granted entitlement to a TDIU, both 
effective from August 29, 1997.  The veteran appealed for an 
earlier effective date for the grant of TDIU.  The issue of 
entitlement to an evaluation in excess of 50 percent for 
schizophrenia with depression, for the period from August 1, 
1995 to August 28, 1997, as well as to an evaluation in 
excess of 70 percent thereafter, remained in appellate 
status.  That is, inasmuch as there is no indication that the 
veteran has withdrawn his appeal for an increased rating for 
his psychiatric disability, and in light of the fact that the 
maximum schedular evaluation has not been assigned to date, 
his appeal continues. AB v. Brown, 6 Vet. App. 35, 38 (1993). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that an evaluation of 50 
percent for schizophrenic reaction, undifferentiated type, 
with depression, for the period from August 1, 1995 to August 
28, 1997, does not accurately reflect the severity of his 
disability during that time period.  In addition, he contends 
that the current 70 percent evaluation for schizophrenic 
reaction, undifferentiated type, with depression, does not 
accurately reflect the current severity of his disability 
since August 29, 1997.  He essentially maintains that during 
the entire period at issue, his psychiatric disorder has 
resulted in feelings of depression, worthlessness, 
persecution and paranoia, and occasional suicidal ideation.  
In addition, he maintains that he is unable to work because 
of his disorder.  Finally, the veteran contends that an 
effective date prior to August 29, 1997 is warranted for a 
TDIU.  He maintains that evidence prior to that date shows 
that he was unemployable due to his psychiatric disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 70 
percent evaluation for schizophrenic reaction, 
undifferentiated type, with depression, from August 1, 1995.  
It is further the decision of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for schizophrenic reaction, 
undifferentiated type, with depression, for the period from 
August 1, 1995 to the present.  Finally, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for an effective earlier that August 29 
1997, for a grant of TDIU.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Prior to June 6, 1995, the veteran's disorder was 
described as moderate, and his Global Assessment of 
Functioning score of 60-65 denoted moderate to mild symptoms.  

3.  The veterans schizophrenia with depression was 
productive of severe social and industrial impairment from 
August 1, 1995 to August 28, 1997, but it has not been  
manifested by total social and industrial impairment during 
that time, nor has it been productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of the veteran hurting himself or others, 
intermittent inability to perform the activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, the veteran's own occupation, or 
his name.

4.  The preponderance of the evidence shows that the 
veterans schizophrenia with depression, and right inguinal 
herniorrhaphy, when evaluated in association with his 
educational attainment and occupational experience, did not 
preclude substantially gainful employment prior to August 29, 
1997.


CONCLUSIONS OF LAW

1.  A 70 percent evaluation is warranted for schizophrenic 
reaction, undifferentiated type, with depression, for the 
period from August 1, 1995 to August 28, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Code 9204 
(1996); 38 C.F.R. § 4.130, Code 9204 (effective November 7, 
1996). 

2.  The schedular criteria for an evaluation in excess of 70 
percent for schizophrenic reaction, undifferentiated type, 
with depression, from August 29, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Code 9204 (1998). 

3.  The requirements for an effective date earlier than 
August 29, 1997, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16, 
4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Service connection for schizophrenic reaction, 
undifferentiated type, was granted by the RO in April 1967 
and a 100 percent evaluation was assigned, effective January 
1967.  This decision was based on service medical records 
that noted a diagnosis of depressive reaction bordering on a 
schizo-affective level, and on post-service VA medical 
records that indicated recent hospitalization for a 
psychiatric disorder diagnosed as schizophrenic reaction, 
chronic, undifferentiated type.  In March 1970, the 100 
percent evaluation was reduced to 50 percent, effective June 
1970, based on the fact that the veteran was no longer 
hospitalized, as well as on the results of a VA psychiatric 
examination that noted that the veteran was actively looking 
for work, was oriented, not expressing any thought disorder, 
had mild ideas of reference, and reported liking people and 
enjoying their company.  

The 50 percent evaluation remained in effect until the RO, in 
December 1985, assigned a temporary 100 percent evaluation 
under 38 C.F.R. § 4.29, for a period of psychiatric 
hospitalization in excess of 21 days, from October 9, 1985 to 
November 30, 1985.  Following the veteran's discharge from 
the hospital, the 50 percent evaluation was resumed.  The 50 
percent evaluation remained in effect until August 1995, when 
the RO granted another temporary 100 percent evaluation for 
hospitalization from June 6, 1995 to July 31, 1995. 

The veteran was given a vocational rehabilitation assessment 
in February 1995.  The veteran was noted to have a 
significant amount of education, consisting of a college 
degree and one year of Masters level coursework, in addition 
to being a licensed mental health technician.  His most 
recent employment was a temporary position as a summer youth 
counselor, from April to September 1994.  Prior to that he 
worked from 1990 to 1993 as a licensed mental health 
technician in the psychiatric ward of a hospital before being 
laid off due to downsizing.  The evaluator concluded that 
there is no indication that [the veteran] is not able to 
continue, working as a licensed mental health technician.  
However, the evaluator noted that he did not have access to 
the veteran's psychiatric records. 

VA treatment records indicate that the veteran was 
hospitalized for approximately two weeks, in April and May 
1995, with complaints of increasing depression for the past 
two years since losing his job of several years, with 
depression really worsen[ing] over the past couple of 
weeks.  He reported suicidal thoughts, decreased sleep, 
poor appetite, no energy, increased tiredness, poor 
coordination, decreased interests, and feelings of 
helplessness and hopelessness.  With treatment, the veterans 
condition improved and upon discharge he was described as 
stable, with no suicidal or homicidal ideation.  His Global 
Assessment of Functioning (GAF) score was 60-65.

The veteran was again hospitalized at a VA facility from June 
6 to July 14, 1995.  His symptoms included increased 
isolative behavior, decreased interest in activities, poor 
appetite, hypersomnia, lethargy, poor memory and 
concentration, suicidal ideation with a plan, spacing 
out, and a tickling sensation inside the head.  His GAF 
score was noted to be in the 30 to 50 range.  During the 
course of hospitalization, he was described as alert and 
oriented in three spheres, he was dressed appropriately, he 
was guarded and suspicious but cooperative, he admitted to 
intrusive thoughts but denied hallucinations, and there was 
no evidence of delusions.  He was also described as severely 
depressed, anxious and potentially self-destructive, 
demonstrating confused, disorganized thinking and strong 
underlying anger.  He was noted to view others positively, 
but, his physician noted, finding it difficult to create 
and/or sustain smooth or meaningful interpersonal 
relationships . . . [the veteran] is socially isolated.  

With medication, the veterans condition was observed to 
improve to the point where his mood was considerably 
better.  He is no longer feeling hopeless and having so many 
negative thoughts.  However, it was noted that he still had 
problems with poor concentration and memory dysfunction.  

Following his discharge on July 14, 1996, the veteran was re-
admitted to the VA hospital on July 21, 1996, with complaints 
of depression, sleep disturbance and anxiety.  The treating 
physician noted that the veteran has also been finding it 
difficult to work at anything for more than an hour without 
being fatigued.  The veteran reported suicidal ideation 
without a plan, his mood and affect were depressed and he had 
minor memory difficulties.  Upon being discharged three 
days later, he was described as improved.  He was 
considered capable of employment, but for no longer than 
three hours a day.  

An August 1995 neuropsychological assessment report included 
an evaluation of the vocational implications of the veteran's 
psychiatric disability.  The report noted that the veteran 
had the capability of job placement, with the possible 
assistance of the state vocational rehabilitation program 
service, with good potential for moving into competitive 
employment, given sufficient time and coaching, as long as 
the job was fairly redundant, slower paced, and not 
stressful.  In his November 1995 substantive appeal, the 
veteran indicated that he was working as a librarian for two 
hours a day on a volunteer basis.  

The veteran was again hospitalized from late November to 
early December, 1995.  He was complaining of depression, 
suicidal ideation and a tremendous amount of anxiety.  He 
appeared older than his stated age, poorly groomed, 
disheveled and sad.  His posture indicated motor retardation, 
his thought processes were logical, coherent, and goal 
directed, he was alert and oriented, there was no evidence of 
hallucinations or delusions, his concentration was decreased, 
and his insight and judgment were normal.  Two days after 
admission, the veteran had improved.  He denied suicidal or 
homicidal ideation, feelings of hopelessness, worthlessness 
and guilt, and he did not display any psychotic features.  
His energy level was still low, however.  His GAF score was 
determined to be 45-70.  

The veteran testified at his personal hearing, in December 
1995, that he had been hospitalized on several occasions 
during the past year for his psychiatric disorder.  He 
indicated that, overall, his condition had not improved.  He 
stated that he sought treatment for feelings of depression, 
worthlessness, persecution and paranoia, inability to find 
work, and occasional suicidal ideation.  He stated that he 
had these feelings most of the time.  He stated that in 
the past five years he had had about seven jobs, mostly 
in the mental health field.  His last permanent position 
ended in 1993, he said, and although he stated that he felt 
a lot of stress on the job he also indicated that he was 
let go due to down-sizing.  After that, he worked from 
May to September 1994 in a temporary position.   

The veteran stated that he kept in touch with his sisters, 
but indicated that the contact was not particularly close.  
He also stated that he was currently performing volunteer 
work at a medical library for two hours a day during the 
week.  He indicated that he believed that potential employers 
would not hire him once they found out about his psychiatric 
disorder.

Outpatient treatment records from January 1996 to March 1997 
noted that the veteran continued to complain of depression, 
low energy, loss of interest in activities, and occasional 
suicidal ideation with no plan.  He was initially reported to 
be performing volunteer work, but by late January 1996 he had 
stopped going, and it is unclear from the records whether he 
ever resumed such work.  By July 1996, suicidal ideation was 
no longer a factor.  In October he was taking Tai Chi and 
Yoga classes to help him relate to emotions.  His 
symptoms had decreased and his mood was noted to be more 
stable following a change in medication, however he still 
rated his mood at a four out of a possible ten, with ten 
being normal.  Furthermore, he reported that his mood had not 
been higher than four out of ten for the past three to four 
years.  In addition, he complained of poor sleep.  By March 
1997 he was noted to be functioning at a higher level than he 
had been in July 1996.  

The veteran was awarded social security disability benefits 
due to severe emotional impairment in June 1996.  Disability 
was determined to have begun in October 1994, the date of the 
veteran's last employment.  A copy of the decision is of 
record, and indicates, among other things, that the veteran's 
VA psychiatrist, in May 1996, opined that the veteran was 
unable to work due to his disability. 

A July 1997 VA psychiatric examination report noted that the 
veteran complained of suicidal thoughts for the past two 
years, although none currently, paranoia, excessive fatigue 
and sleeping up to ten hours a day, and poor short-term 
memory.  He was noted to be clean, well groomed, polite and 
cooperative, his speech was coherent and normal in volume and 
tone, although somewhat circumstantial and greatly detailed.  
He described his mood as a two on a scale from one to ten, 
with ten being the best.  He reported that he bordered on 
feeling hopeless at times.  He denied homicidal ideation or 
hallucinations, his affect was appropriate, although mildly 
depressed, his insight was fair, and there was no evidence of 
impaired abstract thinking.  

The report noted that the veteran seemed to have good memory, 
concentration, understanding, communication and social 
skills, and good judgment.  The examiner noted further that 
the veteran was able to maintain social relationships with 
friends, his sisters, and his Tai Chi and Yoga instructors, 
although the veteran did find it difficult to get acquainted 
with others in those classes.  The veteran was also noted to 
attend church and was able to avail himself of community 
support.  The examiner diagnosed major depressive disorder, 
chronic, with no evidence of psychosis, and assessed a GAF 
score of 55.  

A VA Social and Industrial Survey report, also in July 1997, 
noted that the veteran was oriented, alert, logical and 
cooperative.  He was casually but neatly attired.  The 
examiner noted the veterans employment history and stated 
that usually, he has lost his jobs as a result of stress, 
inability to deal with the stress, and the resultant problems 
that derived thereof.  The examiner noted a history of 
chronic depression and anxiety, of being withdrawn and 
avoiding social contacts, and of fearing medications.  In 
addition, the veteran reported a history of accusatory 
aural hallucinations, and indicated that he was still 
having aural hallucinations, but that these were now less 
intimidating and more advisory and conciliatory in 
nature.

The examiner noted that the veteran had problems with 
concentration, [he] tends to be disorganized and confused, 
suppresses a lot of anger, he had low self esteem, tended 
to be forgetful, and had problems maintaining focus.  The 
examiner concluded that the veteran is both socially and 
industrially dysfunctional with a poor prognosis, and 
apparently unemployable.  

In August 1997, the veterans psychiatrist, Ralph Bharati, 
M.D., submitted a statement detailing the veteran's medical 
history and current condition.  Dr. Bharati indicated that he 
had previously been employed by VA and during that time he 
had been treating the veteran for the last three or four 
years.  Dr. Bharati gave an 
Axis I diagnosis of major depression, recurrent, with 
psychosis, a psychotic disorder, not otherwise specified, and 
a history of schizophrenic reaction in service.  He assessed 
the veteran's current GAF score as 35 to 40, and 50 to 55 the 
previous year.  Dr. Bharati concluded that the veteran was 
totally and permanently disabled because of his psychiatric 
condition.  

Based on this opinion, the RO, in a December 1997 decision, 
increased the evaluation for the veteran's schizophrenic 
reaction, undifferentiated type, with depression, to 70 
percent, effective August 29, 1997, the date of receipt of 
Dr. Bharitis letter.  In addition, the RO granted the 
veteran's claim for total disability based on individual 
unemployability (IU), also effective August 29, 1997.  In 
March 1998, the veteran submitted an NOD to this decision, 
expressing disagreement with the effective date assigned for 
both the 70 percent evaluation and the grant of IU. 

I.  Increased Evaluation for Schizophrenic Reaction

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under the regulations in effect when the appeal arose, a 50 
percent evaluation is warranted for psychotic disorders, 
including schizophrenia, undifferentiated type, when there is 
considerable impairment of social and industrial 
adaptability.  The next higher rating of 70 percent is for 
application when social and industrial adaptability is 
severely impaired, and the highest rating of 100 percent is 
for application when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9204 
(1996).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including schizophrenia, undifferentiated type, as set forth 
at 61 Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  The May 1995 rating decision was based on 
the regulations extant at the time.  Where the law or 
regulations change while a case is pending, however, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204, 
subsequent to the regulatory changes, a 50 percent evaluation 
is warranted for psychotic disorders, including 
schizophrenia, undifferentiated type, resulting in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); an inability to 
establish and maintain effective relationships.

Finally, under the current regulations, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of the veteran hurting himself or others, intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, the veteran's own occupation, or his own 
name.  

The veterans GAF score has varied from a low of 30 to 50 in 
June and July 1995, to a high of 45 to 70 in November 1995, 
and from 50 to 55 in 1996 and 1997 to 35 to 40 in August 
1997.  GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment . . . OR inability to 
function in almost all areas.  DSM-IV.  A GAF of 31-40 
denotes some impairment in reality testing or communication 
. . . OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood. Id.  
A 41-50 score denotes serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning.  
Id.  A 51-60 score indicates moderate symptoms . . . OR 
moderate difficulty in social, occupational or school 
functioning.  Id.  Finally, a GAF of 61-70 denotes some 
mild symptoms . . . OR some difficulty in social, 
occupational, or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

After a careful review of the evidence, the board finds that 
a 70 percent evaluation is warranted for schizophrenic 
reaction, undifferentiated type, with depression, for the 
period from August 1, 1995 to August 29, 1997.  VA treatment 
records prior to August 1, 1995 indicate that the veteran was 
hospitalized from late April to early May 1995, with 
complaints of increasing depression for the past two years 
since losing his job of several years, with depression 
really worsen[ing] over the past couple of weeks.  He 
reported suicidal thoughts, decreased sleep, poor appetite, 
no energy, increased tiredness, poor coordination, decreased 
interests, and feelings of helplessness and hopelessness.  
With treatment, the veterans condition improved and upon 
discharge he was described as stable, with no suicidal or 
homicidal ideation.  The veteran was diagnosed with major 
depression, recurrent, moderate, and his GAF score was 60-65. 

While these records are not particularly thorough, they do 
not indicate the presence of a psychiatric disorder 
productive of more than considerable impairment of social and 
industrial adaptability.  The records are completely silent 
as regards the severity of the veteran's occupational and 
social impairment.  However, the Board notes that the 
veteran's disorder was described as moderate, and his GAF 
score of 60-65 denotes moderate to mild symptoms, which is 
obviously not consistent with severe social and industrial 
impairment. 

The medical evidence subsequent to this period, however, does 
support a finding of severe social and industrial 
inadaptability, which supports a 70 percent evaluation from 
August 1, 1995 to August 28, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Code 9204 (1996); Karnas, 
supra.  The veteran was again hospitalized at a VA facility 
nearly a month later, from June 6 to July 14, 1995.  His 
symptoms included increased isolative behavior, decreased 
interest in activities, poor appetite, hypersomnia, lethargy, 
poor memory and concentration, suicidal ideation with a plan, 
spacing out, and a tickling sensation inside the head.  
His GAF score was noted to be in the range of 30 to 50.  He 
was described as severely depressed, anxious and potentially 
self-destructive, demonstrating confused, disorganized 
thinking and strong underlying anger.  He was noted to view 
others positively, but finding it difficult to create 
and/or sustain meaningful interpersonal relationships due to 
the conflicts and distress he experiences, he was noted to 
be socially isolated.  

Following his discharge, the veteran was re-admitted to the 
VA hospital less than a week later, on July 21, 1995, with 
complaints of depression, sleep disturbance and anxiety.  The 
treating physician noted that the veteran has also been 
finding it difficult to work at anything for more than an 
hour without being fatigued.  The veteran reported suicidal 
ideation without a plan, his mood and affect were depressed 
and he had minor memory difficulties.  Upon being 
discharged three days later, he was described as 
improved.  He was considered capable of employment, but 
for no longer than three hours a day.  Other treatment 
records from this period indicated that the veteran was only 
capable of one hour of employment per day before becoming 
fatigued.  In his November 1995 substantive appeal, the 
veteran indicated he was only working two hours a day, and 
only on a volunteer basis.  

The Board notes, on the other hand, that an August 1995 
neuropsychological assessment report revealed that the 
veteran was capable of job placement, albeit with the 
assistance of a vocational rehabilitation program and in a 
position that was nonstressful, fairly redundant and slower 
paced.  In view of the thoroughness of the neuropsychological 
assessment, and the fact that it was written by a clinical 
psychologist, the Board finds this evidence to be more 
probative regarding the question of the veteran's industrial 
impairment than the June and July 1995 treatment records 
which were less thorough regarding the veteran's ability to 
work. 

While the evidence from the August 1995 neuropsychologists 
report is initially more probative on the issue of industrial 
impairment alone, the Board notes that additional evidence in 
the June and July 1995 VA hospitalization records reveals 
that the veteran was severely depressed, anxious and 
potentially self-destructive, was demonstrating confused, 
disorganized thinking and strong underlying anger, had a GAF 
score of 30 to 50, indicative of major impairment in several 
areas.  DSM-IV.  In view of this evidence, as well as the 
fact that the veteran had frequent periods of hospitalization 
in April, June and November 1995, the Board finds that the 
evidence shows that the veterans psychiatric disorder was 
productive of severe social and industrial impairment during 
the period of time in question.  Hence, a 70 percent 
evaluation for the veteran's psychiatric disorder from August 
1, 1995 to August 28, 1997 is warranted.

While the most persuasive evidence is the June to July 1995 
hospitalization report, the Board notes that from June 6, 
1995 to July 31, 1995, a temporary 100 percent evaluation was 
in effect for a period of hospitalization in excess of 21 
days, under 38 C.F.R. § 4.29.  Accordingly, the Board finds 
that the effective date for the 70 percent evaluation is 
correctly established as being August 1, 1995, the date 
following the end of the temporary 100 percent evaluation.  

However, while a 70 percent evaluation is warranted for 
schizophrenic reaction, undifferentiated type, with 
depression, after a careful review of the evidence, the Board 
finds that an evaluation in excess of 70 percent is not 
warranted.  While Dr. Bharatis August 1997 statement 
indicated that the veteran was unable to work, Dr. Bharati 
did not comment on the degree of impairment of the veteran's 
social adaptability, and the remaining medical evidence does 
not support a finding that the veteran's social adaptability 
is more than severely impaired, or that it was productive of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of the 
veteran hurting himself or others, intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, and memory loss for names of close relatives, the 
veteran's own occupation, or his own name.  38 C.F.R. § 
4.130, Code 9204 (effective November 7, 1996; see Karnas, 
supra and Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 
1998)).  

As noted above, the August 1995 neuropsychologists report 
indicated that the veteran had the capability of job 
placement.  The July 1997 VA psychiatric examination report 
noted that the veteran was able to maintain relationships 
with friends and with his two sisters, as well as with his 
Tai Chi and Yoga teachers, although he found it difficult to 
get acquainted with others in class.  In addition, the 
veteran was able to attend church and to avail himself of 
community support and the examiner concluded that the veteran 
had good social skills.  

VA hospitalization records from June to July 1995 noted that 
the veteran viewed others positively, but was finding it 
difficult to create and/or sustain smooth or meaningful 
interpersonal relationships . . . [and was] socially 
isolated.  However, the Board notes that these records do 
not describe more than severe impairment in social 
adaptability.  In view of this evidence, the Board finds 
that, under the regulations in effect prior to the regulatory 
changes, the preponderance of the evidence indicates that the 
veteran's psychiatric disorder is no more than 70 percent 
disabling.  

The Board finds further that the preponderance of the 
evidence is against an evaluation in excess of 70 percent 
under the current regulations (effective November 7, 1996).  
After a careful review of the evidence, the Board finds that 
the veteran's schizophrenic reaction, undifferentiated type, 
with depression, manifests symptoms no more severe than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  As noted above, Dr. Bharati has opined 
that the veterans symptoms are severe enough to interfere 
with any gainful employment.  However, as regards social 
impairment, while VA hospitalization records from June to 
July 1995 noted that the veteran was finding it difficult 
to create and/or sustain smooth or meaningful interpersonal 
relationships . . . [and was] socially isolated, the July 
1997 VA psychiatric examination report noted that the veteran 
was able to maintain relationships with friends, his two 
sisters, as well as his Yoga and Tai Chi instructors, and the 
veteran was able to attend church regularly and to avail 
himself of community support.  The examiner concluded that 
the veteran had good social skills. 

As regards judgment and thinking, the medical record 
indicates that the veteran's judgment has been described as 
normal and his thinking has been described as logical, 
coherent, and goal directed, with no evidence of impaired 
abstract thinking.  
The veteran's mood appears to have fluctuated during the 
course of his claim.  There have been periods of suicidal 
ideation and depression, when the veteran rated his mood as 
two or four out of a possible ten, with ten being normal or 
good, to other periods when his mood was variously described 
as stable, improved, no longer hopeless, and 
better.  The medical evidence does not indicate the 
presence of such symptoms as obsessional rituals which 
interfere with routine activities, impaired impulse control, 
or spatial disorientation.  While the veteran's speech has 
been described as somewhat circumstantial and greatly 
detailed, although coherent and normal in volume and tone, it 
has not been described as intermittently illogical, obscure, 
or irrelevant.  

In November 1995, the veteran was hospitalized and was noted 
to appear older than his stated age, he was poorly groomed 
and he looked disheveled.  However, on other occasions both 
before and after this, the veteran was described as 
appropriately dressed, clean and well groomed, and there is 
no indication that his psychiatric disability results in 
neglect of his personal hygiene.  While the veteran does not 
suffer from near-continuous panic, as noted above, he does 
suffer from depression that affects his ability to function 
independently, appropriately, and effectively.  

The veterans GAF score has varied from a low of 30 to 50 in 
June and July 1995, to a high of 45 to 70 in November 1995, 
and from 50 to 55 in 1996 and 1997 to 35 to 40 in August 
1997.  The Board notes that the lowest GAF score assigned to 
the veteran (30 to 50 in June and July 1995) correlates in 
many respects with the schedular criteria for a 70 percent 
evaluation.  Both relate to impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  After July 1995, the veteran's GAF scores rose.  At no 
time has the veteran been assigned GAF scores that indicate 
symptoms more severe than occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, with such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships.  

For the reasons given above, the Board finds that, while a 70 
percent evaluation is warranted for schizophrenic reaction, 
undifferentiated type, with depression, from August 1, 1995 
to August 28, 1997, the preponderance of the evidence is 
against an evaluation in excess of 70 percent during that 
time or thereafter.  Accordingly, that part of the veteran's 
claim is denied.

The veteran has argued that the RO should have conducted a VA 
examination before evaluating his psychiatric disorder in 
May, and again in September, 1995.  The Board notes, however, 
that under 38 C.F.R. § 3.326(b), any hospital report, 
provided it is otherwise adequate for rating purposes, may be 
accepted for rating purposes.  Here, there is ample clinical 
evidence of record upon which to resolve the issues in 
appellate status.

II.  Earlier Effective Date for TDIU 

In a claim for increased disability compensation, the 
effective date of any increased evaluation is governed by the 
earliest date as of which it became ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year of that increased disability.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (1998).  In 
the present case, the veteran did not submit a formal claim 
for individual unemployability.  Instead, the April 1995 VA 
hospitalization report will be accepted as constituting the 
veteran's claim, under 38 C.F.R. § 3.157(b)(1) (date of 
admission to a VA hospital will be accepted as date of 
receipt of claim.) 

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

While the veteran's disability negatively impacts on his 
ability to obtain and retain substantially gainful 
employment, the preponderance of the evidence is against a 
finding that the veteran's psychiatric disability alone 
realistically precluded all forms of substantially gainful 
employment consistent with his education and occupational 
experience prior to August 29, 1997.  As noted above, because 
of the  thoroughness of a VA social and industrial survey and 
the fact that it was written by a clinical psychologist, the 
Board finds the August 1995 neuropsychologists assessment 
that the veteran's was capable of employment to be more 
probative on this issue than the June to July 1995 treatment 
records.  A February 1995 vocational rehabilitation report 
concluded that there is no indication that [the veteran] is 
not able to continue, working as a licensed mental health 
technician. 

The veteran was awarded social security benefits in June 
1996.  A copy of the decision indicates that that the 
veteran's psychiatrist, in May 1996 opined that the veteran 
was unable to work due to his psychiatric disability.  A copy 
of the psychiatrists statement itself, however, is not 
contained in the claims file and therefore this opinion is 
similarly of little probative value on the issue of 
unemployability.  Furthermore, the Board notes that the 
findings of the Social Security Administration (SSA) are not 
binding on the Board.  While SSA considers all factors 
affecting the veteran's employability, for a claim of TDIU, 
the Board is only able to consider service-connected 
disorders.  While the veteran last worked full-time in 
December 1993, he indicated in December 1995 that he was let 
go from that job due to down-sizing.  His last job was a 
temporary position from May to September 1994, and there is 
no indication that his psychiatric disability impaired this 
employment.  

For these reasons, the Board finds that a date prior to 
August 29, 1997 is not warranted for a grant of a TDIU.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for an earlier effective date for a grant of a TDIU 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).	


ORDER

Subject to the regulations governing the award of benefits, a 
70 percent evaluation for schizophrenic reaction, 
undifferentiated type, with depression, for the period from 
August 1, 1995 to August 28, 1997, is granted.

A rating in excess of 70 percent for schizophrenia with 
depression is denied.

An effective date earlier that August 29, 1997 for a grant of 
a TDIU is denied.




		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
